Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oved (US Pub. 2018/0232334).
Regarding independent claims 1 and 10, Oved discloses a computer-executed method comprising: a process (Fig.1: CPU 28), executing on a particular processor (Fig.1: Server 78), causing a Remote Direct Memory Operation (RDMO) (Fig.1: RDMA Device 70) to be executed by an execution candidate (Fig.2: host operating system 50) that does not include the particular processor (Fig.1: Server 78); 
wherein the particular processor  (Fig.1: Server 78) and the execution candidate (Fig.2: host operating system 50) are implemented on a particular computing device (see Fig.1 and Fig.2);
wherein the RDMO comprises a pre-defined sequence of two or more sub-operations; wherein each sub-operation, of the two or more sub-operations, is one of: a read operation, a write operation, or a compare-and-swap operation (Fig.1 & Fig.2 and [0052]: The Linux RDMA stack allows the operating system to be bypassed when performing certain network I/O operations, in particular remote direct memory operations such as read, write, send and receive operations, such operations may be conducted atomically through connected QP service types and unreliable Internet Protocol over InfiniBand (IPoIB). The I/O operations may also be conducted as user mode Ethernet operations using unreadable service types such as unreliable connection for IPoIB or Raw Packet QP for Ethernet and Data Plane Development Kit (DPDK) service types.).
Regarding claims 2 and 11, Oved teaches wherein the execution candidate is an auxiliary processor of the particular computing device (Fig.1 and Fig.2).
Regarding claims 3 and 12, Oved teaches wherein the auxiliary processor is implemented on a field programmable gate array configured with logic to perform the RDMO ([0039]: The system and NIC configurations shown in FIG. 1 are exemplary configurations, which are chosen purely for the sake of conceptual clarity. In alternative embodiments, any other suitable system and/or NIC configuration can be used. Certain elements of processing NIC 24 may be implemented using hardware, such as using one or more application-specific integrated circuits (ASICs) or field-programmable gate arrays (FPGAs). Alternatively, some NIC elements may be implemented in software or using a combination of hardware and software elements.).
Regarding claims 4 and 13, Oved teaches wherein the RDMO requires access to data in local volatile memory of the particular computing device, and wherein the auxiliary processor has direct access to the local volatile memory of the particular computing device ([0050]: Linux Accelerated RFS is a hardware-accelerated load balancing mechanism that uses soft state, in which the state of the system may change with time, to steer flows based on where the respective application threads consuming the packets of the flows are running. Using hardware-based ingress traffic steering, accelerated RFS exploits the NIC 5-tuple to invoke ingress queue steering rules, which result in packets being received directly to a CPU local to the thread consuming the data. The target CPU may be the CPU in which an application thread runs, or a CPU, which is local to the application thread's CPU in the cache hierarchy.).
Regarding claims 5 and 14, Oved teaches wherein the auxiliary processor has direct access to the local volatile memory of the particular computing device via circuitry of the particular processor distinct from one or more cores of the particular processor ([0050]).
Regarding claims 6 and 15, Oved teaches wherein said causing the RDMO to be executed by the execution candidate is performed in response to determining that it would be more efficient for the execution candidate to perform the RDMO than the particular processor to perform the RDMO (Fig.1 & Fig.2 and [0052]).
Regarding claims 7 and 16, Oved teaches wherein the particular processor is in a first reliability domain and the execution candidate is in a second reliability domain (Fig.1 and Fig.2).

Reasons of Allowance
Claims 8, 9, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 8 and 17 identify the distinct features “wherein causing the RDMO to be executed comprises causing the execution candidate to perform appending a write value to content of a disk page by: based, at least in part, on a location value for the content of the disk page, determining whether the disk page includes free space that is at least a size of the write value, and in response to determining that the disk page includes free space that is at least the size of the write value: appending the write value to an end of the content -24-50277-5782 (ORA190127-US-CNT) of the disk page", which are not taught or suggested by the prior art of records.
Claims 8, 9, 17 and 18 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 8, 9, 17 and 18 are hereby allowed.


Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135